Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-22703-BLOOM/Otazo-Reyes

  SAFETY NAILER LLC,

          Plaintiff,

  v.

  THE INDIVIDUALS, PARTNERSHIPS,
  AND UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

        Defendants.
  _______________________________________/

             ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION

          THIS CAUSE is before the Court on Plaintiff’s Motion for Preliminary Injunction, ECF

  No. [19], filed under 15 U.S.C. § 1116, Federal Rule of Civil Procedure 65, and The All Writs Act,

  28 U.S.C. § 1651(a), by Plaintiff, SAFETY NAILER, LLC (“SNLLC”). The Court has considered

  the Motion, the record in the case, arguments raised at the hearing, and is otherwise fully advised.

          On August 23, 2021 the Court entered a Temporary Restraining Order and an Order

  Restraining the Financial Accounts used by Defendants (the “TRO”), ECF No. [22]. The TRO set

  a hearing on the Plaintiff’s Motion for Preliminary Injunction for September 1, 2021. Plaintiff

  moved twice, see ECF Nos. [23], [28], to extend the TRO which the Court granted. ECF Nos. [24],

  [30]. The hearing on the Motion for Preliminary Injunction was ultimately set for September 17,

  2021.

          Prior to the hearing on the Motion for Preliminary Injunction, Plaintiff filed Proofs of

  Service, ECF Nos. [35], [37] on the Defendants pursuant to the Court’s Order Authorizing

  Alternate Service of Process. ECF No. [16]. The Plaintiff’s proofs of service affirmed that the



                                                   1
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 2 of 16

                                                       Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  Plaintiff served process on the Defendants identified on Schedule A by emailing those Defendants

  the text of the summons issued in this action and the link, http://www.sriplaw.com/notice, where

  the full text of the Complaint, exhibits thereto, Temporary Restraining Order, and the full text of

  all other documents filed in this action are available to view and download in compliance with this

  Court’s Order on Alternate Service, with the exception of Defendants numbered 193, 194, 195,

  196, 197, and 198.

         At the hearing, the Court inquired whether service had been made on all Defendants, and

  the Plaintiff confirmed that service was made on all Defendants except the Defendants on Schedule

  A to the Complaint numbered (Doc. 1). Plaintiff requested that the TRO be extended as to those

  Defendants on which service had not yet been made. The Court found that good cause was not

  shown for the extension of the TRO on those Defendants and denied Plaintiff’s ore tenus motion.

         The Court heard argument from Plaintiff and reviewed the evidence presented to the Court

  on the Motion. Having considered the evidence and the arguments, the Court grants Plaintiff’s

  Motion for Entry of a Preliminary Injunction in its entirety against the Defendants identified in

  Schedule A hereto, which does not include the Defendants numbered 193, 194, 195, 196, 197, and

  198 on whom service has not been made, and the TRO is dissolved as to Defendants numbered

  193, 194, 195, 196, 197, and 198.

         The Court determines that it has personal jurisdiction over the Defendants identified on

  Schedule A hereto since the evidence presented on the motion shows that the Defendants (except

  those indicated above on whom service was not made) have been served with process pursuant to

  this Court’s order authorizing alternative service. The Court also determines that the evidence

  supports a finding that these Defendants directly target their business activities toward consumers

  in the United States, including Florida, and specifically that the Defendants are reaching out to do




                                                   2
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 3 of 16

                                                         Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  business with Florida residents by operating one or more commercial, interactive internet stores

  on internet marketplaces where Florida residents can purchase products bearing infringing and/or

  counterfeit trademarks belonging to the Plaintiff. The Court also determines that the Defendants

  are selling or offering to sell products to consumers in the U.S. using copyright protected product

  photographs belonging to Plaintiff and are offering to sell and selling products that infringe one or

  more U.S. patents belonging to Plaintiff.

          This Court further determines that the temporary restraints previously granted in the TRO

  should remain in place through the pendency of this litigation and that issuing this Preliminary

  Injunction is warranted under Federal Rule of Civil Procedure 65. Evidence submitted in support

  of this Motion and in support of Plaintiff’s previously granted Motion for a Temporary Restraining

  Order establishes that Plaintiff has a likelihood of success on the merits; that no remedy at law

  exists; and that plaintiff will suffer irreparable harm if the injunction is not granted.

          The Court concludes that Plaintiff has a strong probability of proving at trial that consumers

  are likely to be confused by defendants’ advertisement, promotion, sale, offer for sale, or

  distribution of goods bearing counterfeits, reproductions, or colorable imitations of the products

  using the SAFETY NAILER Mark, U.S. Reg. No. 5,544,356 for “Hand tools, namely, clamps” in

  International Class 8 registered August 21, 2018; the Plaintiff’s copyrighted photographs

  registered with the Register of Copyrights on May 25, 2021 and assigned the registration numbers

  VA 2-252-882 and VA 2-252-876; U.S. Patent No. US 8,806,983 (the ‘983 Patent).

          The Court concludes that the products Defendants are selling and promoting for sale are

  copies of Plaintiff’s products that bear copies of the SAFETY NAILER Mark, the Plaintiff’s

  copyrighted photographs, and the ‘983 Patent, and that the infringement of the SAFETY NAILER




                                                     3
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 4 of 16

                                                         Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  Mark, the Plaintiff’s copyrighted photographs, and the ‘983 Patent, will likely cause Plaintiff to

  suffer immediate and irreparable injury if a preliminary injunction is not granted.

          The potential harm to defendants in restraining their trade in counterfeit and infringing

  branded goods if a preliminary injunction is issued is far outweighed by the potential harm to

  Plaintiff, its reputation, and its goodwill as a manufacturer and distributor of quality products, if

  such relief is not issued. The public interest favors issuance of the temporary restraining order to

  protect Plaintiff’s trademark interests and protect the public from being defrauded by palming off

  counterfeit goods as plaintiff’s genuine goods.

          Under 15 U.S.C. § 1117(a), Plaintiff may be entitled to recover, as an equitable remedy,

  the illegal profits gained through Defendants’ distribution and sales of goods bearing counterfeits

  and infringements of plaintiff’s trademarks. See Levi Strauss & Co. v. Sunrise Int’l Trading Inc.,

  51 F.3d 982, 987 (11th Cir. 1995); Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 559

  (9th Cir. 1992). The Copyright Act also permits the recovery of Defendants’ profits. See 17 U.S.C.

  § 504. Furthermore, both the Copyright Act and the Patent Act permits the entry of an injunction

  to restrain violations of those acts, 17 U.S.C. § 502, 35 U.S.C. § 283, and the Copyright Act

  authorizes an order impounding infringing goods and articles. 17 U.S.C. §503.

          Plaintiff has demonstrated that it is entitled to recover, as an equitable remedy, an

  injunction as a result of the infringement of Plaintiff’s patent by Defendants, inasmuch as Plaintiff

  has demonstrated that Plaintiff has and will continue to suffer price erosion as a result of

  Defendants’ infringement because defendants sell their products that infringe Plaintiff’s

  intellectual property rights for much less than Plaintiff, Plaintiff has been forced to lower its prices

  as a result of the infringement, the Defendants continued infringement prevent and frustrate




                                                     4
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 5 of 16

                                                        Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  plaintiff’s ability to sell its authentic products, and Plaintiff has been unable to restore the higher

  price point before it was able to sell at prior to the infringements and counterfeiting by Defendants.

          In light of the inherently deceptive nature of the counterfeiting business, and the likelihood

  that defendants have violated federal trademark laws, Plaintiff has good reason to believe

  Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this Court unless

  the restraint of those assets ordered in the TRO is continued.

          Accordingly, the Court, it is ORDERED AND ADJUDGED that the Motion, ECF No.

  [19], is GRANTED and a preliminary injunction is entered as follows:

                                   PRELIMINARY INJUNCTION

                  Each Defendant listed on Schedule A attached hereto, its officers, directors,

  employees, agents, subsidiaries, distributors, and all persons in active concert or participation with

  any defendant having notice of this Order are hereby restrained and enjoined during the pendency

  of this case:

                  a.     From manufacturing, importing, advertising, promoting, offering to sell,

          selling, distributing, or transferring any products bearing the SAFETY NAILER Mark, or

          any confusingly similar trademarks, other than those actually manufactured or distributed

          by plaintiff; and

                  b.     From secreting, concealing, destroying, selling off, transferring, or

          otherwise disposing of: (i) any products, not manufactured or distributed by plaintiff,

          bearing and/or using the SAFETY NAILER Mark, or any confusingly similar trademarks;

          or (ii) any evidence relating to the manufacture, importation, sale, offer for sale,

          distribution, or transfer of any products bearing and/or using the SAFETY NAILER Mark,

          or any confusingly similar trademarks; or (iii) any assets or other financial accounts subject




                                                    5
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 6 of 16

                                                        Case No. 21-cv-22703-BLOOM/Otazo-Reyes


         to this Order, including inventory assets, in the actual or constructive possession of, or

         owned, controlled, or held by, or subject to access by, any Defendant, including, but not

         limited to, any assets held by or on behalf of any Defendant;

                 c.      From copying, displaying, distributing or creating derivative works of

         Plaintiff’s copyrighted photographs; and

                 d.      From making, using, selling, importing and/or offering to sell products that

         practice the ‘983 Patent.

                 Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Preliminary Injunction shall immediately discontinue, until further Order of this Court, the use

  of the SAFETY NAILER Mark, or any confusingly similar trademarks, or the Plaintiff’s

  copyrighted photographs, and the ‘983 Patent, on or in connection with all Internet based e-

  commerce stores owned and operated, or controlled by them, including the Internet based e-

  commerce stores operating under the Seller IDs. This order is limited to the Defendants’ listings

  using the SAFETY NAILER Mark, or any confusingly similar trademarks, or the Plaintiff’s

  copyrighted photographs, and the ‘983 Patent, on or in connection with all Internet based e-

  commerce stores owned and operated, or controlled by them, including the Internet based e-

  commerce stores operating under the Seller IDs, and does not apply to the Defendants’ entire e-

  commerce stores.

                 Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Preliminary Injunction shall immediately discontinue, until further Order of this Court, the use

  of the SAFETY NAILER Mark, or any confusingly similar trademarks, within domain name




                                                    6
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 7 of 16

                                                         Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  extensions, metatags or other markers within website source code, from use on any webpage

  (including as the title of any web page), from any advertising links to other websites, from search

  engines’ databases or cache memory, and any other form of use of such terms that are visible to a

  computer user or serves to direct computer searches to Internet based e-commerce stores

  registered, owned, or operated by any Defendant, including the Internet based e-commerce stores

  operating under the Seller IDs.

                  Each Defendant shall not transfer ownership of the Seller IDs during the pendency

  of this action, or until further order of the Court.

                  Each Defendant shall continue to preserve copies of all computer files relating to

  the use of any of the Seller IDs and shall take all steps necessary to retrieve computer files relating

  to the use of the Seller IDs that may have been deleted before the entry of this Order.

                  Defendants and all financial institutions, payment processors, banks, escrow

  services, money transmitters, or marketplace platforms, including but not limited to, Alibaba.com

  Hong Kong Limited, which operates the AliExpress.com platform (“AliExpress”), Zhejiang Ant

  Small and Micro Financial Services Group Co., Ltd. (“Ant Financial Services”), AliPay (China)

  Internet Technology Co. Ltd., Alipay.com Co., Ltd., and Alipay Singapore E-Commerce Private

  Limited (collectively, “Alipay”), Amazon Payments, Inc. (“Amazon”), Dunhuang Group which

  operates the DHgate.com and DHPay.com platforms, Camel FinTech Inc, ContextLogic, Inc.,

  which operates the Wish.com website (“ContextLogic”), PayPal, Inc. (“PayPal”), eBay, Inc.

  (“eBay”), Payoneer, Inc. (“Payoneer”), NewEgg Commerce, Inc. (“NewEgg”), WorldFirst UK

  Limited (“WorldFirst”), or PingPong Global Solutions Inc. (“PingPong”), Joom, SIA (Latvia)

  (“Joom”), Stripe, Inc. and/or Stripe Payments Company (“Stripe”) and their related companies and

  affiliates shall continue the restraints imposed under the TRO until further Order of this Court and,




                                                     7
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 8 of 16

                                                         Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  to the extent not already done, (i) restrain the transfer of all funds, as opposed to ongoing account

  activity, held or received for their benefit or to be transferred into their respective financial

  accounts, and any other financial accounts tied thereto; (ii) divert those restrained funds to a

  holding account for the trust of the Court.; (iii) identify all financial accounts and/or sub-accounts,

  associated with the Internet based e-commerce stores operating under the Seller IDs, store

  numbers, infringing product numbers, and/or the e-mail addresses identified on Schedule “A”

  hereto, as well as any other accounts of the same customer(s); (iv) identify all other accounts which

  transfer funds into the same financial institution account(s) or any of the other financial accounts

  subject to this Order;

                  Upon receipt of notice of this Preliminary Injunction, Defendants and all financial

  institutions, payment processors, banks, escrow services, money transmitters, or marketplace

  platforms receiving notice of this Order, including but not limited to, AliExpress, Ant Financial

  Services, Alipay, Amazon, Dunhuang Group which operates the DHgate.com and DHpay.com

  platforms, Camel FinTech Inc, ContextLogic, PayPal, eBay, Payoneer, NewEgg WorldFirst,

  PingPong, Joom, Stripe, and their related companies and affiliates, shall to the extent not already

  done, provide plaintiff’s counsel with all data that details: (i) an accounting of the total funds

  restrained and identify the financial account(s) and sub-account(s) which the restrained funds are

  related to; (ii) the account transactions related to all funds transmitted into the financial account(s)

  and sub-account(s) which have been restrained; (iii) the historical sales for the defendants’ listings

  that are alleged to infringe plaintiff’s trademarks, copyrights and patent; and (iv) the true identities

  along with complete contact information including email addresses of all Defendants.

                  The funds restrained by this Preliminary Injunction shall not be transferred or

  surrendered by any Defendant, financial institution, payment processor, bank, escrow service,




                                                     8
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 9 of 16

                                                       Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  money transmitter, or marketplace website, including but not limited to, AliExpress, Ant Financial

  Services, Alipay, Amazon, Dunhuang Group which operates the DHgate.com and DHpay.com

  platforms, Camel FinTech Inc, ContextLogic, PayPal, eBay, Payoneer, NewEgg WorldFirst,

  PingPong, Joom, Stripe, and their related companies and affiliates for any purpose (other than

  pursuant to a chargeback made pursuant to their security interest in the funds) without the express

  authorization of this Court.

                 No Defendant whose funds are restrained by this Preliminary Injunction may

  transfer said funds in possession of any financial institution, payment processor, bank, escrow

  service, money transmitter, or marketplace website, including but not limited to, AliExpress, Ant

  Financial Services, Alipay, Amazon, Dunhuang Group which operates the DHgate.com and

  DHpay.com platforms, Camel FinTech Inc, ContextLogic, PayPal, eBay, Payoneer, NewEgg

  WorldFirst, PingPong, Joom, Stripe, and their related companies and affiliates restrained by this

  Order to any other financial institution, payment processor, bank, escrow service, money

  transmitter or marketplace website without the express authorization of this Court.

                 Any Defendant or financial institution account holder subject to this Preliminary

  Injunction may petition the Court to modify the asset restraint set out in this Order.

                 This Order shall apply only to the Seller IDs listed on Schedule A hereto, associated

  e-commerce stores and websites, and any other seller identification names, e-commerce stores,

  websites, or financial accounts which are being used by Defendants for the purpose of

  counterfeiting the SAFETY NAILER Mark and/or unfairly competing with Plaintiff and/or

  copying the Plaintiff’s copyrighted photographs and/or infringing the Plaintiff’s ‘983 Patent.

                 This Preliminary Injunction shall remain in effect during the pendency of this case

  and until further Order of the Court. Any Defendants that are subject to this Order may appear and




                                                   9
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 10 of 16

                                                         Case No. 21-cv-22703-BLOOM/Otazo-Reyes


  move to dissolve or modify the Preliminary Injunction upon notice to Plaintiff pursuant to the

  Federal Rules of Civil Procedure and Local Rules of the Southern District of Florida.

                                                  BOND

                  The Court determines that the bond in the amount of Ten Thousand Dollars and

  Zero Cents ($10,000.00) posted by Plaintiff as evidenced by the Notice of Filing Bond, ECF No.

  [33-], is sufficient and shall remain with the Court until a final disposition or until this Preliminary

  Injunction is dissolved or terminated.

          DONE AND ORDERED in Chambers at Miami, Florida, on September 21, 2021.




                                                             _________________________________
                                                             BETH BLOOM
                                                             UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                    10
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 11 of 16

                                            Case No. 21-cv-22703-BLOOM/Otazo-Reyes


         SCHEDULE A TO ORDER GRANTING PRELIMINARY INJUNCTION

   Defendant #     Marketplace                        DEFENDANTS
        1            Alibaba              Guangzhou Bolingyu Trading Co., Ltd.
        2            Alibaba         Dailymag Magnetic Technology (Ningbo) Limited
        3            Alibaba              Ningbo Fuchuang Imp. & Exp. Co., Ltd.
        4            Alibaba             Yiwu Nice Daily Necessities Co., Limited
        5            Alibaba                   Yiwu Sino E-Business Firm
        6            Alibaba          Yueqing Shicheng Power Technology Co., Ltd.
        7            Alibaba              Ningbo Z.K.L.S. Imp. & Exp. Co., Ltd.
        8           Aliexpress                  Sunny Always Online Store
        9           Aliexpress                     Buy it now shop 2013
       10           Aliexpress                       Fairy supermarket
       11           Aliexpress                        Arrowhunt Store
       12           Aliexpress                       QST EXPress-02
       13           Aliexpress                       Fashion Store A8
       14           Aliexpress                         WL_XY Store
       15           Aliexpress                         Spotless Store
       16           Aliexpress                     We All Like Shopping
       17           Aliexpress                          B-shine Store
       18           Aliexpress                 XINGWEIQIANG-09 Store
       19           Aliexpress                      TOOKIE Tool Store
       20           Aliexpress                   Bulk Purchase Store Store
       21           Aliexpress                         Silvercell Store
       22           Aliexpress                       Sixth house Store
       23           Aliexpress                  Howl's Moving Tools Store
       24           Aliexpress                decoration and furnishing Store
       25           Aliexpress                           S-life Store
       26           Aliexpress                    Tools-decorating Store
       27           Aliexpress                          Litake Store
       28           Aliexpress                       WarmHome Store
       29           Aliexpress                       Niu Besting Store
       30           Aliexpress                   Practical house tools Store
       31           Aliexpress                     Welcome-to My Store
       32           Aliexpress                        1847 Blues Store
       33           Aliexpress                     Instrument Tech Store
       34           Aliexpress                        Brightness Store
       35           Aliexpress                    Fressia Tool Store Store
       36           Aliexpress              Fighting!!!Fressia Tool Store Store
       37           Aliexpress                      Ali-house tools Store


                                       11
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 12 of 16

                                            Case No. 21-cv-22703-BLOOM/Otazo-Reyes


   Defendant #     Marketplace                      DEFENDANTS
       38           Aliexpress                     HOmePetBall Store
       39           Aliexpress            Drop Shipping To Worldwide Store
       40           Aliexpress                        ANCRV Store
       41           Aliexpress                    Dry Houseware Store
       42           Aliexpress                       LLD Tool Store
       43           Aliexpress                    Sunday House Store
       44           Aliexpress                       Come On Store
       45           Aliexpress                     Our Home 01 Store
       46           Aliexpress                        umogn Store
       47           Aliexpress                     YSTD Global Store
       48           Aliexpress          Worldwide Chinese Arts Store emm Store
       49           Aliexpress                     Outbreaker77 Store
       50           Aliexpress                Improvements Lights Store
       51           Aliexpress                    Pets World + A Store
       52           Aliexpress                Hand Tool Box emm Store
       53           Aliexpress                     Tools Direct Store
       54           Aliexpress                 LLD Drop Shipping Store
       55           Aliexpress                   Pro Tools Direct Store
       56           Aliexpress          Five Stars Metal Products Factory Store
       57           Aliexpress                 Guoao Measurement Store
       58           Aliexpress            Michelle's Garden Decoration Store
       59           Aliexpress                   SunnyD Outdoor Store
       60           Aliexpress                     Shop4993329 Store
       61           Aliexpress                     DASF Global Store
       62           Aliexpress                      KK-Yellow Store
       63           Aliexpress                      LIROIODO Store
       64           Aliexpress                 HousehoId Suppies Store
       65           Aliexpress                I use Instrument tools Store
       66           Aliexpress                      Have Funny Store
       67           Aliexpress              Industry Tool Accessories Store
       68           Aliexpress               Maple INstrument&Tool Store
       69           Aliexpress            Dropship House Accessories Store
       70           Aliexpress                  Department homes Store
       71           Aliexpress                     Kinging third Store
       72           Aliexpress                         Didida Store
       73           Aliexpress                      Tool & life Store
       74           Aliexpress                   OPDBN Painting Store
       75           Aliexpress                       100% tool Store



                                       12
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 13 of 16

                                            Case No. 21-cv-22703-BLOOM/Otazo-Reyes


   Defendant #     Marketplace                       DEFENDANTS
        76          Aliexpress                  Hefei Home-Supply Store
        77          Aliexpress                     H-ome garden Store
        78          Aliexpress                   House Necessities Store
        79          Aliexpress                    Shop900236151 Store
        80          Aliexpress                        Ohhdeer Store
        81          Aliexpress                     Supermarket99 Store
        82          Aliexpress                        Evie Pets Store
        83          Aliexpress                  Beautifully decorated Store
        84          Aliexpress                    You And House Store
        85          Aliexpress                      COMI LIFE Store
        86          Aliexpress                    Shop910449007 Store
        87          Aliexpress              Householdware Dropshipping Store
        88          Aliexpress                 Homehold quality life Store
        89          Aliexpress                   Better-Home-Life Store
        90          Aliexpress                      Sean's House Store
        91          Aliexpress                       Fun-Family Store
        92          Aliexpress                    Love-Life-Home Store
        93          Aliexpress                    Shop911224130 Store
        94          Aliexpress                    Warming-house Store
        95          Aliexpress                       LuxuryGaP Store
        96          Aliexpress                     Be_FlowHome Store
        97          Aliexpress                      Lovable Life Store
        98          Aliexpress                       Nine Life's Store
        99          Aliexpress                      LISM Life's Store
       100          Aliexpress                   Graceland Homey Store
       101          Aliexpress               Leisurely Day Home-living Store
       102          Aliexpress                   Smarter Shopping Store
       103          Aliexpress                     Felici Lifestyle Store
       104          Aliexpress                          Joday Store
       105          Aliexpress                         W-Live Store
       106          Aliexpress                      Sahar House Store
       107          Aliexpress                  H-Life Dropshipping Store
       108           Amazon                        XiangYang Sunstor
       109           Amazon                               Faysida
       110           Amazon                                GESN
       111           Amazon                            DOYOUDO
       112           Amazon                         DianPaiShangMao
       113           Amazon                         BEISUOSI-TADIE



                                       13
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 14 of 16

                                            Case No. 21-cv-22703-BLOOM/Otazo-Reyes


   Defendant #     Marketplace                       DEFENDANTS
       114          DHgate                                   Yaritsi
       115          DHgate                              Baixiangguo
       116            eBay                                 5073283
       117            eBay                                   1st.ing
       118            eBay                                   1st.vzu
       119            eBay                                ababhuxin
       120            eBay                                abala.coco
       121            eBay                                add2urcart
       122            eBay                                bamboola
       123            eBay                             bhee2se8cake
       124            eBay                              blackyelailin
       125            eBay                              celinlkeoder
       126            eBay                                  clicli64
       127            eBay                                colorb-56
       128            eBay                              darialingling
       129            eBay                                 dr3ag8on
       130            eBay                                  elrtronn
       131            eBay                            fanghuang1996
       132            eBay                                finger-klh
       133            eBay                                 futuresok
       134            eBay                              gelivable.2u
       135            eBay                            goodexpectation
       136            eBay                              gracefulvara
       137            eBay                                haisea007
       138            eBay                              handymen26
       139            eBay                                  hea1985
       140            eBay                               huxinwhao
       141            eBay                                  huzenyo
       142            eBay                           jewelryzhang888
       143            eBay                                 joltio895
       144            eBay                              kangkanghao
       145            eBay                               kexinxinren
       146            eBay                               kiwi4fruit0
       147            eBay                                  lakesaw
       148            eBay                             laptopallfor87
       149            eBay                         leihuyoumechenger
       150            eBay                               lemontress
       151            eBay                                   lerenet



                                       14
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 15 of 16

                                            Case No. 21-cv-22703-BLOOM/Otazo-Reyes


   Defendant #     Marketplace                      DEFENDANTS
       152            eBay                                liansmile
       153            eBay                               lilybeibei
       154            eBay                            linyuanwenh
       155            eBay                            lucky.shop_7
       156            eBay                            lzhlds2010_6
       157            eBay                             magzyyd98
       158            eBay                             makimingyu
       159            eBay                               mu2ff7in
       160            eBay                              nau34ghty
       161            eBay                          newmcx2016-8
       162            eBay                             newstarupup
       163            eBay                             newzqz88_6
       164            eBay                             oneshot77-7
       165            eBay                           pandaserveyou
       166            eBay                                   qujidu
       167            eBay                                relaxtree
       168            eBay                                ruzhenan
       169            eBay                                   sadleft
       170            eBay                                 sgostore
       171            eBay                            shanghai.box
       172            eBay                            shanghai.vzu
       173            eBay                            shenyang86y
       174            eBay                              smarrashop
       175            eBay                             sunstarfford
       176            eBay                        supermarket8882016
       177            eBay                                tainanme
       178            eBay                           taoyoumehgfd
       179            eBay                                 tdcq888
       180            eBay                                  thatkey
       181            eBay                               thsix1666
       182            eBay                                 tictac88
       183            eBay                                 time.ing
       184            eBay                                  topkoo
       185            eBay                              uxpftiv320
       186            eBay                            wxfeng20168
       187            eBay                          xinqinggengyun
       188            eBay                             yumuzhang
       189           Joom                                   ouyeda



                                       15
Case 1:21-cv-22703-BB Document 41 Entered on FLSD Docket 09/21/2021 Page 16 of 16

                                            Case No. 21-cv-22703-BLOOM/Otazo-Reyes


   Defendant #     Marketplace                       DEFENDANTS
       190           Joom                                  Tasteful
       191           Joom                              Childfourteen
       192           Joom                                  Top tool
       199            Wish                              AOA Vivian
       200            Wish                                  A_tree
       201            Wish                                Anemone
       202            Wish                             A Lot of Love
       203            Wish                               Mr Giraffe
       204            Wish                             Candy fantasy
       205            Wish                  Mutual affinity Classical instruments
       206            Wish                            glasses of water
       207            Wish                               get together
       208            Wish                               Sown stitch
       209            Wish                           wudongshanlaile
       210            Wish                           nianqingnianweio
       211            Wish                              all tool home
       212            Wish                                fener2580
       213            Wish                           zhengrenshuo666
       214            Wish                               MR.OWEN
       215            Wish                              ning peng ze
       216            Wish                            JunChang Store




                                       16
